Citation Nr: 1714209	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left shoulder injury prior to April 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in January 2007.  The VLJ who conducted the hearing is no longer with the Board. The Veteran and his representative were notified that a new hearing may be held; however, the Veteran waived his right to an additional hearing.  See Signed Waiver received March 2015.

By way of procedural background, the claim was remanded by the Board in August 2007 and September 2008.

In August 2009, the Board denied the Veteran's claims for (1) entitlement to an initial disability rating in excess of 10 percent for residuals of a left shoulder injury; and (2) entitlement to an initial disability rating in excess of 10 percent for service-connected right knee chondromalacia patella; and (3) entitlement to an initial disability rating in excess of 10 percent for service-connected left knee chondromalacia patella.  The Veteran appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated the part of the Board's decision that denied initial disability ratings in excess of 10 percent for residuals of a left shoulder injury and chondromalacia of the right knee, and remanded those matters to the Board for readjudication.  This case was remanded by the Board in March 2012 for additional development.

In a May 2013 decision, the Board increased the Veteran's rating for his left shoulder disability to 20 percent effective April 17, 2012, but denied a disability rating in excess of 10 percent prior to that date.  The Board also denied the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability.  The Veteran again appealed the Board's decision to the Court. 

In an October 2014 Memorandum Decision, the Court vacated the part of the Board's decision denying an initial rating in excess of 10 percent for his left shoulder disability prior to April 17, 2012 and the denial of separate disability ratings for the Veteran's service connected right knee disability under Diagnostic Codes 5257 and 5259.  See October 2014 Memorandum Decision.  Those issues were remanded to the Board for readjudication.  Otherwise, the Board's decision was affirmed.  

In a May 2015 decision, the Board denied an initial rating in excess of 10 percent for residuals of a left shoulder injury prior to April 17, 2012, and denied an initial rating in excess of 10 percent for painful motion of the right knee is denied.  The Board granted an initial (separate) rating of 10 percent for right knee instability and granted an initial (separate) rating of 20 percent for a meniscal injury of the right knee joint.  

The Veteran appealed the Board's decision to the Court regarding the issue for an initial rating in excess of 10 percent for his left shoulder disability prior to April 17, 2012.  In a December 2016 Memorandum Decision, the Court vacated that part of the Board's decision and remanded the issue to the Board for readjudication.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the rating period prior to April 17, 2012, the Veteran's left shoulder disability was manifested painful limited motion when reaching, lifting, or carrying items and more nearly approximated limitation of motion to shoulder level, but not midway between the side and shoulder level.  

CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for residuals of a left shoulder injury prior to April 17, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In its May 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the Court's December 2016 Memorandum decision did not identify any deficiencies with regard to either the duty to notify or the duty to assist.  As such, no further discussion regarding VA's duties to notify and assist is required as they have been satisfied. 

Laws and Regulations

Disability evaluations are generally determined by applying the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016).  

Because residuals of a shoulder injury are not assigned their own Diagnostic Code, 38 C.F.R. § 4.20 (2016) provides that an unlisted condition should be rated "under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous."  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

To aid in assigning a disability rating, some of the regulations preceding the rating schedule add flexibility to the listed DCs.  Section 4.59 is one such regulation.  In Petitti v. McDonald, 27 Vet. App. 415, 424 (2015), the Court noted that § 4.59 "explain[s] how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Section 4.59 acknowledges that a claimant's disability may cause actual pain or painful motion, but still not be severe enough to warrant a compensable rating under the appropriate DC.  Accordingly, when there is evidence of painful motion, § 4.59 operates to provide at least the minimum compensable rating available under the DC for the joint.  Sowers v. McDonald, 27 Vet.App. 472, 478 (2016); see also Petitti, 27 Vet.App. at 424-25.

While § 4.59 adds flexibility to the rating schedule, it is also limited by the terms of the appropriate DC for the joint.  Sowers, supra.  Thus, if the appropriate DC for the joint does not provide a compensable rating, a claimant is not entitled to a minimum rating.  Id. at 481 ("Section 4.59 may intend to compensate painful motion, but it does not guarantee a compensable rating.").  Sowers highlights the importance of the DC under which the appellant is rated because § 4.59 operates within the parameters of the DC.  Thus, the minimum disability rating for which the
claimant may be eligible is dictated by the minimum disability rating available under the appropriate DC.

The Board is obligated to provide an adequate statement of reasons or bases explaining why it selected, by analogy, one particular DC over another.  See 
38 U.S.C. § 7104(d)(1); Suttmann v. Brown, 5 Vet.App. 127, 133 (1993); Lendenmann v. Principi, 3 Vet.App. 345, 351 (1992).  Such a statement must be adequate to enable an appellant to understand the precise basis for the Board's
decision, as well as to facilitate review by the Court.  Fenderson v. West, 12 Vet.App. 119, 127 (1999).  Further, if two or more provisions of VA's rating schedule are potentially applicable to the evaluation of a particular disability, the Board must provide reasons or bases for its decision to rate that disability under one such provision rather than another potentially applicable provision.  Suttman, 5 Vet. App. 127, 133 (1993).

As indicated by the Court's December 2016 Memorandum decision, the Board's May 2015 determination gave an inadequate statement of reasons or bases for its decision.  First, the Board failed to comply with the Court's October 2014 decision ordering it to discuss whether the operation of DC 5201 and § 4.59 would warrant a disability rating in excess of 10 percent for the period prior to April 17, 2012. Instead, the Court found that the gist of the Board's discussion of DC 5201 was limited to whether the Veteran satisfied the rating criteria for a 20 percent disability rating.  In doing so, the Board did not discuss whether the operation of DC 5201 and § 4.59 would lead to a disability rating in excess of 10 percent.  The Court found that the Board dismissed the Veteran's argument that he was entitled to a 20 percent disability rating by operation of DC 5201 and § 4.59 by stating that the
Veteran's argument failed "to take into consideration that a 10 percent disability rating is applicable for the shoulder joint under DC 5203 for dislocation of the clavicle or scapula."  The Board reasoned that "[i]n light of DC 5203, which applies to the shoulder joint . . . the minimum compensable rating for application is 10 percent."

The Court further determined that, in reaching its conclusion, the Board ignored the last sentence of DC 5203, which provides that a disability may be rated "on the impairment of function of [a] contiguous joint."  Essentially, DC 5203 directs the Board to rate the disability under the pertinent DC related to the functional impairment of the contiguous joint. 

The Court indicated that the Board acknowledged that a residual of the Veteran's shoulder injury was arthritis in the AC joint, which links the scapula and clavicle. Additionally, the evidence shows that the primary functional impairment of the Veteran's shoulder was painful limited motion, particularly of the arm, when the Veteran was reaching, lifting, or carrying items.  For these reasons, the Court found that the Board was obligated to discuss whether DC 5203 required the Board to evaluate the Veteran's disability under DC 5201 (limitation of motion of the arm). As indicated by the Court, this could, in turn, lead to the assignment of a 20 percent disability rating by operation of DC 5201 and § 4.59, which is the minimum
compensable rating under that DC.  


Factual Background

A July 1994 physical revealed that a 1991 x-ray showed "no sign of arthritis other than slight irregularity at the acromioclavicular (AC) joint."  The Veteran was diagnosed with left shoulder AC osteoarthritis. 

A January 1995 functional capacity study showed that the Veteran had deficits in his left shoulder flexion and abduction.  The report concluded that the Veteran's limitation of motion in his left shoulder did not significantly limit his functional
abilities.  The report also showed average strength in the Veteran's left shoulder.  On endurance testing, however, he was not able to lift more than 40 pounds and he was unable to do any frequent lifting.  Endurance losses were also noted to both upper extremities.

In February 1999, the Veteran underwent a VA examination.  The examiner noted that while the Veteran was in the military he had been diagnosed with arthritis in the left AC joint and rotator cuff tendinitis.  The Veteran complained of chronic left
shoulder pain.  He relayed continuous problems with his left arm involving lifting, carrying, and overhead reaching.  Range of motion testing of the Veteran's left shoulder revealed that he had 165 out of 180 degrees of flexion and full range of motion on abduction, and internal and external rotation.  He was diagnosed with "residuals of left shoulder injury [with] a history of tendinitis and degenerative changes of the AC joint."  

The Veteran underwent another VA joints examination in August 2007.  During the evaluation, he complained of stiffness and decreased range of motion in the left shoulder.  He also experienced daily sharp pain in the anterior portion of the shoulder joint.  He rated the pain a 4 on a scale of 1 to 10.  Further, when he lifted or rotated his shoulder, the pain increased to a 9 or a 10.  He also complained of decreased strength and an inability to lift light weights above the shoulder level.  A physical examination revealed tenderness over the anterior portion of the shoulder joint.  Range of motion testing revealed forward flexion that was limited to 170 out of 180 degrees and abduction that was limited to 170 out of 180 degrees.  There was normal external and internal rotation of the shoulder.  After repetitive range of motion exercises, the Veteran had increased pain, fatigue, and weakness, but no evidence of lack of endurance or change in the range of motion.  The Veteran was
diagnosed with "left shoulder impingement syndrome with objective findings of early decrease in range of motion."

As discussed in the July 2011 Court Memorandum decision, the Board finds that the February 1999 and August 2007 VA examinations lack probative value because they did not adequately address the Veteran's limitation of movement due to pain.   In this regard, although the February 1999 VA examiner indicated that the Veteran had pain on all range of motion testing of his shoulder, he did not indicate where pain began.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  Similarly, the August 2007 VA examiner indicated that the Veteran had pain on motion with increased pain after repetitive use testing, but did not note the point at which the pain actually set in.  As such, these examination reports are of reduced probative value.

The Veteran underwent an April 17, 2012 VA examination.  The Veteran complained of pain when he lifted and carried objects.  For example, he stated that if he lifted anything like a computer bag at work, he experienced pain at a level of 4 on a scale of 1 to 10.  The examiner stated that the Veteran's left shoulder range of motion was limited to 115 out of 180 degrees flexion and that evidence of painful motion began at 90 degrees flexion.  His left shoulder abduction range of motion was limited to 110 out of 180 degrees, with painful motion beginning at 80 degrees.  The examiner also reported that the Veteran had functional loss or impairment of his shoulder that included "[l]ess movement than norma" and "[p]ain on movement."  The Veteran was diagnosed with arthritis of the left AC joint and left shoulder impingement syndrome.

Analysis

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the residuals of the Veteran's left shoulder injury more nearly approximate a 20 percent disability rating by operation of DC 5201 and § 4.59.  
Initially, the Board finds that the Veteran's left shoulder disability is most appropriately rated under DC 5010-5201 for arthritis and limitation of motion of the arm.  In this regard, the residual of the Veteran's shoulder injury is arthritis in the AC joint, which links the scapula and clavicle.  Additionally, the evidence shows that the primary functional impairment of the Veteran's shoulder is painful limited motion, particularly of the arm, when the Veteran is reaching, lifting, or carrying items.  For these reasons, the Board finds that the appropriate DC is 5201 (limitation of motion of the arm).

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the shoulder) affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011). 

Further, under Diagnostic Code 5201, limitation of motion of the arm, which at some levels of severity, distinguishes between the major (dominant) extremity and minor (non-dominant) extremity.  The Veteran is ambidextrous, as such the injured joint will be considered the dominant joint for rating purposes.  38 C.F.R. § 4.69 (2016).  Under Diagnostic Code 5201, a 20 percent rating is warranted when the range of motion of the major and minor arm is limited to shoulder level.  A 30 percent (major) rating is assigned when range of motion of the shoulder is limited midway between the side and shoulder level.  A maximum 40 percent (major) rating is assigned when the range of motion of the minor arm is limited to 25 degrees from the side.

Moreover, in Petitti v. McDonald, 27 Vet.App. 415, 424 (2015), the Court noted that § 4.59 "explain[s] how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Section 4.59 acknowledges that a claimant's disability may cause actual pain or painful motion, but still not be severe enough to warrant a compensable rating under the appropriate DC.  Accordingly, when there is evidence of painful motion, § 4.59 operates to provide at least the minimum compensable rating available under the DC for the joint.  Sowers v. McDonald, 27 Vet. App. 472, 478 (2016); see also Petitti, 27 Vet. App. at 424-25.  Sowers highlights the importance of the DC under which the Veteran is rated because 
§ 4.59 operates within the parameters of the DC.  Thus, the minimum disability rating for which the claimant may be eligible is dictated by the minimum disability rating available under the appropriate DC.

The Board finds that, as discussed above, the February 1999 and August 2007 VA examinations are of limited probative value because they did not adequately address the Veteran's limitation of movement due to pain.  As such, the only VA examination report which adequately contemplates limitation of motion due to pain, is the April 2012 VA examination report (showing that painful motion began at 90 degrees in the left shoulder).  Further, prior to the April 17, 2012 VA examination, the Veteran had continued complaints of lack of endurance in the upper extremity.  See January 1995 functional capacity study.  He also complained of continuous pain and problems with his left arm involving lifting, carrying, and overhead reaching.  See February 1999 VA examination report.  Prior to April 17, 2012, the Veteran also complained of stiffness and decreased range of motion in the left shoulder and, when lifting or rotating his shoulder, his pain increased to a 9 or a 10.  He also complained of decreased strength and an inability to lift light weights above the shoulder level.  See August 2007 VA examination report.  After repetitive range of motion exercises, the Veteran was also found to have increased pain, fatigue, and weakness.  Id.

Although there is no specific indication, such as range of motion testing, showing that the Veteran's left shoulder range of motion was limited to shoulder level prior to April 17, 2012, the Board finds that a minimum compensable rating under DC 5201 is warranted for painful limitation of motion of the arm.  See 38 C.F.R. § 4.59.  Specifically, the Veteran's shoulder disability was manifested by painful limited motion, particularly of the arm, when the Veteran was reaching, lifting, or carrying items.  He also complained of decreased strength and an inability to lift light weights above the shoulder level.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, under DC 5201 (limitation of motion of the arm), the Veteran's disability more nearly approximates a 20 percent rating by operation of DC 5201 and § 4.59, which is the minimum rating under DC 5201.  

The Board next finds that a rating in excess of 20 percent is not warranted for the rating period prior to April 17, 2012.  Even considering pain, the Veteran was able to flex the left shoulder to 90 degrees.  See April 2012 VA examination report.  Further, although Section 4.59 operates to provide "at least the minimum compensable rating" available under the DC for a specific joint, the Board finds that a higher rating is not warranted in excess of 20 percent.  During the August 2007 VA examination report, the Veteran indicated that he had decreased strength and an inability to lift light weights above the shoulder level.  The Board finds that this does not more nearly approximate limitation of motion midway between the side and shoulder level as contemplated by a 30 percent rating under Diagnostic Code 5201.  

Further, there is no evidence that the Veteran suffers ankylosis of the left shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the left humerus.  As such, DC 5200 (ankylosis) and DC 5202 (other impairment of the humerus) are not for application in this case.

Additionally, the Veteran is not entitled to a separate or higher rating under DC 5203 for dislocation of his left clavicle.  DC 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula.  Here, the evidence shows that the Veteran did not have a dislocation, nonunion or malunion of the clavicle or scapula at any point during the appeal period.  A July 1994 medical record showed a diagnosis of left shoulder acromioclavicular (AC) joint osteoarthritis after x-ray, with no discussion of a fracture, dislocation or malunion of the clavicle or scapula.  According to the February 1999 and August 2007 VA examination reports, x-ray examinations performed at those times revealed a normal left shoulder.  Finally, the April 2012 VA examiner did not note any malunion, nonunion or dislocation of the clavicle or scapula.  Thus, a separate or higher 10 percent or percent rating is not warranted.

The Board further finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The evidence shows that the Veteran is employed and that his left shoulder symptoms do not because an impact on his occupational abilities beyond that contemplated by the rating assigned herein.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial 20 percent rating, but no higher, for residuals of a left shoulder injury prior to April 17, 2012, is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


